Citation Nr: 0515285	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  99-04 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to a higher initial disability rating for a 
left (minor) shoulder disability, rated noncompensably from 
June 3, 1997, and 20 percent disabling from May 25, 2004.

2.  Entitlement to a higher initial disability rating for 
duodenal ulcer, rated 10 percent disabling from June 3, 1997, 
and 30 percent disabling from May 25, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran had active service from November 1991 to June 
1997.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.

When first before the Board in October 2002, the Board found 
that although several issues had been presented for 
adjudication, the only issues within its jurisdiction were 
that of higher initial ratings for headaches, left (minor) 
shoulder dislocation, and duodenal ulcer. In an October 2002 
decision, the Board denied a compensable initial rating for 
headaches and initiated further development on the remaining 
issues. When such development by the Board was invalidated, 
the case was remanded to the RO in September 2003 for further 
development.

The veteran testified at a January 2000 hearing before a 
hearing officer at the RO. A transcript of that hearing is of 
record. 

The issue of entitlement to an increased rating for the 
veteran's ulcer disability is addressed in the remand that 
follows the order section of this decision.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development have been completed, as to the shoulder issue.

2.  The veteran is right hand dominant.

3.  Disability of the service-connected left shoulder is 
manifested by episodes of recurrent dislocation, with laxity 
and guarding of movement, without clinical findings of 
limitation of motion, or signs of impingement.


CONCLUSION OF LAW

The schedular criteria for an initial 20 percent disability 
evaluation, but no more, for left shoulder disability, for 
the period prior to and on and after May 25, 2004, are met. 
38 C.F.R. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.31, 4.40, 
4.45, 4.71a, Diagnostic Codes 5201-5203 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of this 
claim, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law and codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)).  In addition, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2004).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the issue on appeal.

The Act and the implemental regulations provide that VA will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim. As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant. In addition, VA is required to notify the 
claimant that he should submit any pertinent evidence in his 
possession.

Subsequent to the Board's May 2001 remand, the RO sent a 
letter to the veteran in March 2003 providing the notice 
required under the VCAA and the implementing regulations. 
Although the RO did not specifically inform the veteran that 
he should submit any pertinent evidence in his possession, it 
informed him of the evidence that would be pertinent and that 
he should submit such evidence or provide the RO with the 
information and authorization necessary for the RO to obtain 
the evidence on his behalf. Therefore, the Board believes 
that the veteran was on notice of the fact that he should 
submit any pertinent evidence in his possession. In December 
2001, May 2004, and July 2004, the RO advised the veteran of 
the status of the claim, and of evidence received in support 
of the claim, and what evidence he could provide to assist 
with his claim. Thus, the Board is satisfied that the RO has 
complied with the notification requirements of the VCAA and 
the implementing regulations. See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 
38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits. Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004). The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")." Id. at 121. However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process." Id. at 120. 

In this case, the veteran filed his claim prior to enactment 
of the VCAA. The RO provided the veteran with VCAA letters in 
compliance with the notice requirements of the VCAA and 
implementing regulations. Subsequently, the RO readjudicated 
the claim. There is no indication or reason to believe that 
the decision on the issue would have been different had the 
claim not been previously adjudicated. In the Board's 
opinion, the RO properly processed the claim after complying 
with the notice requirements of the VCAA and the implementing 
regulations. Therefore, the Board is satisfied, as to the 
issue decided herein, that VA has complied with the 
notification requirements of the VCAA and the implementing 
regulations. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The record also reflects that service medical records and 
post-service records have been obtained. The case was 
remanded in September 2003 for further development. Moreover, 
the veteran has been afforded appropriate VA examinations 
pertinent to the issue decided herein. The Board finds remand 
of this issue for procurement of additional VA treatment 
records to be unnecessary since there is no reasonable 
possibility that any existing VA records would provide a 
basis for a higher rating, given the current diagnosis and 
manifestations of the veteran's disability. Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include VA treatment records, that could be 
obtained to substantiate the claim, and the Board is also 
unaware of any such outstanding evidence or information. 
Therefore the Board is satisfied that the RO has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations. Accordingly, the Board is satisfied 
that no further action is required under the VCAA or the 
implementing regulations.

Accordingly, the Board will address the merits of the claim 
for a higher initial rating for the left (minor) shoulder 
disability.

II. Factual Background

Service connection for dislocation of the left shoulder was 
established by a February 1998 rating decision, and a 
noncompensable evaluation was assigned. In a January 2005 
rating, the RO increased the evaluation to 20 percent 
effective from a May 25, 2004 VA examination.

Service medical records indicate that the veteran is right 
handed. An April 1991 enlistment VA examination reflected no 
abnormalities of the left shoulder. January 1994 orthopedic 
surgery consult reflects that the veteran was seen for right 
shoulder dislocation and instability. The examiner noted 
benign hypermobile joint syndrome, and that the veteran could 
hyperextend his knees, thumbs, fingers, spine, and elbows. 
The veteran complained of multiple joint pains, particularly 
in the right shoulder.

The veteran underwent private evaluation in July 1995 for a 
second opinion. He reported he was in the process of being 
discharged from military service. He related that he 
originally had pain in the right shoulder in September 1994 
when he was doing a lot of overhead type work and the 
shoulder slipped out of place and slipped back in, 7-8 times 
on the right, and twice on the left. The examiner noted that 
the veteran described a dislocation and subluxation with 
spontaneous reduction, and complained of popping in various 
other joints.

Physical examination revealed significantly increased 
external rotation compared to the general population. There 
was multi-directional instability in both shoulders with 
anterior, posterior, and inferior subluxation, and mild 
rotator cuff weakness. Impression was generalized ligamentous 
laxity, with multi-directional instability of both shoulders. 

An April 1995 Report of Medical Board documented instability 
of the shoulders and various other joints. ANA and rheumatoid 
factor work-up was negative. All x-rays were within normal 
limits. Complaints were of bilateral shoulder pain, and in 
all other joints. Diagnoses included benign hypermobile joint 
syndrome (hypermobile syndrome), EPTE, patellofemoral 
syndrome, aggravated, and bilateral shoulder pain and 
subacromial bursitis secondary to hypermobile syndrome. An 
August 1996 medical board report showed similar findings. 

An August 1996 orthopedic consultation showed a history of 
hypermobile joint syndrome, and myofascial pain disorder for 
three years, with current complaints of the knee. A Neurology 
record dated in February 1997 listed a past medical history 
that included among others, hiatal hernia/GERD, NSAID 
gastritic ulcers s/p for Nissen, and hypermobile joint 
syndrome, shoulder dislocation. The veteran was separated in 
June 1997.

On January 1998 VA orthopedic examination, the veteran 
reported development of joint problems in service. He 
reported pain along biceps tendon bilaterally, and described 
separate dislocation type events in service, occurring while 
pushing a seal up over his head. He reported a daily sense of 
instability involving both shoulders, and could voluntarily 
dislocate his shoulders anteriorly and posteriorly. 

Physical examination revealed marked ligamentous laxity. 
There was no evidence of muscle atrophy. Range of motion was 
full, with profound sulcus sign bilaterally. The examiner was 
able to translate the humeral head to the point of 
dislocation bilaterally. Impingement signs were negative. The 
veteran's conditions were noted as symptomatic. Diagnosis was 
global hypermobile laxity, with a possibility of Ehlers-
Danlos type syndrome demonstrated orthopedically by bilateral 
shoulder laxity. 

In a March 1998 notice of disagreement, the veteran asserted 
that his left shoulder has had only one major dislocation, 
but it was unstable and could pop out of socket when 
repositioning his arm. He related instability similar to his 
right shoulder, but not as severe.

In a January 2000 hearing before a hearing officer at the RO, 
the veteran testified that his left shoulder dislocates and 
he has had continuing symptomatology since service. He 
testified that it dislocates daily with pain when he carries 
anything or reaches above his head, and pops back in when the 
activity ceased. He also reported guarding, some swelling to 
the arm on dislocation, but without limitation of motion. 

A February 2000 VA neurological examination was noted as 
normal. VA outpatient treatment notes from January 2000 to 
September 2001 show treatment for various conditions other 
than the left shoulder. 

March 2004 left shoulder VA examination revealed a history of 
hypermobile joint syndrome. He reported intermittent pain 
along the left biceps tendon bilaterally, and dislocation of 
both shoulder joints continually with very little movement, 
and could voluntarily dislocate his shoulders and pop them 
back in. He took no medications. Activities such as picking 
up objects may dislocate his shoulder. He related 
dislocations at least 7-8 times a day depending on his 
activities, that limited his activities of daily living 
(ADL's). 

Physical examination of the left shoulder showed no muscular 
atrophy along the biceps tendon. There was range of motion, 
and the examiner was able to dislocate the humeral head in 
both left and right shoulders and pop them back into 
position, with mild discomfort to the veteran. Range of 
motion is full from 0 to 180 degrees. Abduction is 0-180, 
external and internal rotation 0 to 90 degrees. With all 
range of motion, the humeral head is dislocated and there is 
fatigue after five minutes of repetitive range of motion, but 
no decrease in the range. Assessment is left shoulder laxity 
and chronic intermittent discomfort as a result of 
hypermobility of the joints. The examiner opined that the 
veteran has global ligamentous laxity affecting all joints, 
his ADL's are compromised, and there is no intervention to 
resolve the symptoms.

III.  Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2004).  

The Board observes that the adjustment of a rating to reflect 
more accurately a specific disability picture does not result 
in a new rating or the severance of the old rating. See 
Gifford v. Brown, 6 Vet. App. 269, 271 (1994). In the present 
case, the veteran's disability itself has not changed, but 
the rating criteria or diagnostic codes have been changed to 
more accurately reflect his actual symptomatology.

Under the laws administered by VA, disabilities of the 
shoulder and arm are rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5200 through 5203. A distinction is made 
between major (dominant) and minor extremities for rating 
purposes. In this case, the veteran is right handed and his 
left shoulder is his minor upper extremity.

In this case, the RO granted service connection for the 
veteran's left shoulder disability and assigned a 0 percent 
evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5203 (impairment of the clavicle or scapula). The rating was 
increased to 20 percent under diagnostic code 5203-5202, 
effective from May 25, 2004. The holding in Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), (which indicates that when 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance), is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability. In such cases as the present case, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings. See Fenderson v. West, 12 Vet. App. 119 (1999). 

For rating of the minor shoulder, a 10 percent rating is 
warranted for nonunion of the clavicle or scapula without 
loose movement or for malunion of the clavicle or scapula. A 
20 percent rating is warranted for dislocation of the 
clavicle or scapula or nonunion of the clavicle or scapula 
with loose movement. In other cases, impairment of the 
clavicle or scapula will be rated on impairment of function 
of the contiguous joint.  38 C.F.R. § 4.71a, Diagnostic Code 
5203.

A 20 percent evaluation is warranted for the minor arm if 
there is malunion of the humerus with moderate deformity; 
malunion of the humerus with marked deformity; recurrent 
dislocations of the scapulohumeral joint with infrequent 
episodes and guarding of movement only at shoulder level; or 
recurrent dislocations of the scapulohumeral joint with 
frequent episodes and guarding of all arm movements.  38 
C.F.R. § 4.71a, Diagnostic Code 5202.

Limitation of motion of the minor arm to 25 degrees from the 
side warrants a 30 percent rating, limitation to midway (45 
degrees) between the side and shoulder warrants a 20 percent 
rating, and limitation at the  shoulder level (90 degrees) 
warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5201.

Full range of motion of the shoulder consists of 0 to 180 
degrees of flexion, 0 to 180 degrees of abduction, and 
internal and external rotation from 0 to 90 degrees.  38 
C.F.R. § 4.71, Plate I (2004).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2004) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 4.3; see also, Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990). To deny a claim on its merits, the evidence must 
preponderate against the claim. Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

IV.  Analysis

For the period prior to May 25, 2004, the veteran was 
evaluated under Diagnostic Code 5203. However, the Board 
finds that the evidence of record does not show that the 
veteran suffers from a nonunion of the clavicle or scapula. 
The disability is more appropriately rated under diagnostic 
code 5202, as impairment of the humerus, for recurrent 
dislocation of the scapulohumeral joint.

The Board finds that the manifestations of the veteran's 
disability is indicative of no more than the impairment 
contemplated by a schedular disability rating of 20 percent, 
under diagnostic code 5202, for infrequent or frequent 
recurrent dislocations at the minor scapulohumeral joint.  
This is true for the entire appeal period.

On medical board discharge examination dated in August 1996, 
the veteran was able to dislocate both shoulders, and 
reported subluxation with numbness and tingling in the upper 
extremities. On post-service January 1998 VA general medical 
and joints examinations, the examiner was able to translate 
the humeral head to the point of dislocation bilaterally, and 
the veteran could voluntarily dislocate anteriorly and 
posteriorly. The veteran later testified in January 2000 to 
multiple dislocations of the left shoulder, and has 
reiterated this in the most recent May 2004 VA examination. 
The Board has thoroughly reviewed all the evidence of record 
and after careful consideration of all procurable and 
assembled data, finds that there exists an approximate 
balance of positive and negative evidence, which does not 
satisfactorily prove or disprove the veteran's claims of 
frequent recurrent dislocation of the left shoulder prior to 
May 2004. 38 C.F.R. § 3.102. Therefore, affording the veteran 
the benefit of the doubt, and as the evidence is in relative 
equipoise as to whether the veteran sustained frequent or 
infrequent dislocation of the minor shoulder during the 
period of the appeal, a 20 percent rating from the date of 
service connection is assigned under diagnostic code 5202.

A higher evaluation is unwarranted. The Board notes that a 20 
percent evaluation is the maximum assignable rating for 
infrequent or frequent episodes of recurrent dislocation of 
the minor extremity. To warrant the next higher rating of 40 
percent, evidence of intermediate ankylosis of the 
scapulohumeral articulation between unfavorable and favorable 
for the right arm (Diagnostic Code 5200), or limitation of 
motion of the right arm to 25 degrees from the side 
(Diagnostic Code 5201); or evidence of fibrous union, 
nonunion, or loss of humeral head, (Diagnostic Code 5202), 
would be required. There is no such evidence here. As for 
Diagnostic Code 5203 (malunion of the clavicle or scapula), a 
rating higher than 20 percent is unavailable. Moreover, 
although the examiner noted limitation in his ADL's, the 
veteran has reported being able to work and there is no 
evidence of adverse effect of the left (minor) shoulder 
disability on his ability to use his right/dominant extremity 
or shoulder. The range of motion for the left upper extremity 
has consistently been full and within normal limits. See 38 
C.F.R. § 4.71, Plate I. 

The Board also notes that an increased evaluation may be 
based on either actual limitation of motion or the functional 
equivalent of limitation of motion due to less or more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement. See DeLuca, 8 Vet. App. 
202 (discussing 38 C.F.R. §§ 4.40, 4.45). Although discomfort 
and fatigue were noted on the medical board report and in 
post-service evidence thereafter, the functional impairment 
relating to the veteran's recurrent dislocation condition is 
adequately contemplated in the 20 percent rating assigned 
under diagnostic code 5202. The veteran has consistently 
demonstrated a full range of motion of the left shoulder, 
with no impingement sign. In addition, the current evaluation 
contemplates pain on motion and also contemplates 
exacerbations. See 38 C.F.R. § 4.1 (veteran's disability 
evaluation encompasses compensation for considerable loss of 
working time from exacerbations or illnesses). Thus a higher 
rating is unavailable on this basis.

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). The Board has 
found no schedular basis for assigning an evaluation higher 
than the assigned 20 percent, for the veteran's left shoulder 
disability. The Board finds no support in the evidence for 
staged ratings, and has assigned the higher rating for the 
entire period of the appeal. See Fenderson v. West, 12 Vet. 
App. 119 (1999).


ORDER

Entitlement to an initial evaluation of 20 percent, but no 
more, for left shoulder (minor) disability, effective from 
the date of service connection, is granted.  The appeal is 
allowed to this extent, subject to the law and regulations 
governing the award of monetary benefits.


REMAND

Service connection was granted for duodenal ulcer disability 
in a February 1998 rating decision, and a 10 percent 
evaluation assigned effective from June 3, 1997. The veteran 
appealed the initial rating. The veteran has asserted 
continuing post-service manifestations and treatment for his 
ulcer condition.  A 30 percent rating was assigned effective 
May 24, 2004.

In a January 2003 development memorandum, the Board requested 
that VA Medical Center (VAMC) provide all outpatient reports 
pertaining to the appellant's treatment from 1997 onwards. 
After such Board development was invalidated, the case was 
remanded to the RO for further development. However, it does 
not appear that these records were ever requested.

Although the record contains some VA outpatient treatment 
records through September 2001, the records appear to be 
incomplete in that no records of VA outpatient treatment 
after September 2001 are in the file. The Board cannot ignore 
the possibility that VA medical records relevant to treatment 
of the ulcer disability may exist, in light of the veteran's 
assertions of continuing post-service treatment for this 
disability.

Since further clarification is needed concerning the 
existence of relevant VA medical records dating from 1997 to 
the present that may be pertinent to the ulcer disability, 
the Board has concluded that further development of the 
record is in order to comply with VA's duty to assist the 
veteran in the development of the facts pertinent to his 
claim. These records are considered part of the record on 
appeal since they are within VA's constructive possession. 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED to the RO (via the Appeals 
Management Center in Washington, D.C.) for the following 
actions: 

1.	The RO should request the veteran to 
submit any pertinent evidence in his 
possession. The RO should obtain all 
VA records from 1997 to the present 
pertinent to the ulcer disability. All 
requests should be documented in the 
claims file.

2.	If the RO is unsuccessful in obtaining 
any records identified by the veteran, 
it should so inform the veteran and 
his representative and request them to 
provide a copy of the outstanding 
records.

3.	When all indicated development has 
been completed, the RO should 
readjudicate the veteran's claim based 
on a de novo review of all pertinent 
evidence. If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case and 
afford the veteran and his 
representative the opportunity to 
respond. Thereafter, the case should 
be returned to the Board for further 
appellate consideration, if otherwise 
in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


